Citation Nr: 1316093	
Decision Date: 05/16/13    Archive Date: 05/29/13	

DOCKET NO.  09-39 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as secondary to service-connected bilateral hearing loss disability. 

2.  Entitlement to service connection for temporamandibular articulation, to include as secondary to service-connected bilateral hearing loss disability. 

3.  Entitlement to a disability rating in excess of 40 percent for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the VARO in Columbia, South Carolina, that denied entitlement to the benefits sought.


FINDING OF FACT

In a statement dated March 30, 2011, the Veteran indicated that he wanted "withdraw my application to increased disability payments beyond those which I already receive."


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran with regard to the issues of entitlement to service connection for vertigo, service connection for a temporomandibular articulation, and a disability rating in excess of 40 percent for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Except for appeals withdrawn on the record at the hearing, appeal withdrawals must be made in writing.  38 C.F.R. § 20.204.

As noted above, in a statement dated in March 2011, the Veteran indicated that he wanted to withdraw his appeal for disability benefits.  He stated in March 2011 that he was informed that his recent application to extend his disability benefits to 100 percent is "untenable."  He requests his application for increased disability payments be withdrawn.

As a result, there are no allegations of errors of fact or law for appellate consideration with regard to the issues certified for the Board's review at this time.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.


ORDER

The appeal as to entitlement to service connection for vertigo, to include as secondary to service-connected bilateral hearing loss, is dismissed.

The appeal as to service connection for a temporomandibular articulation, to include as due to service-connected bilateral hearing loss disability is dismissed.

The appeal as to an increased rating in excess of 40 percent for bilateral hearing loss disability is dismissed.



	                        ____________________________________________
	KELLI KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


